Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S 	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or discloses a lithography system wherein the first particle shield is substantially parallel to the photomask, and the second particle shield is tilted with respect to the photomask in combination with the rest of limitations in claim 1.
Regarding claim 11, none of the prior art of record teaches or discloses a lithography system comprising an extreme ultraviolet (EUV) radiation source configured to generate EUV radiation; an EUV reticle; a first type injection nozzle proximal to the EUV reticle; and a plurality of second type injection nozzles proximal to the EUV radiation source, the second type injection nozzles and the first type injection nozzle are of different types, wherein the first type and second type injection nozzles are configured to generate particle shields in a propagation path of the EUV radiation.
Regarding claim 17, the reason for allowance is stated in the previous Office Action.
Van Empel et al. (2003/0006380) discloses a first injection nozzle (113) and a second injection nozzle (112).  However, both injection nozzles of Van Empel et al. are parallel to the photomask (Fig. 2).  Van Empel also does not disclose that the injection nozzles are of different types.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        February 22, 2022